GENOVESE, Justice, dissents in part.
I agree with the majority's denial of this writ; however, I dissent only to the extent that I would award attorney fees to the plaintiff. In workers' compensation cases, an increase in attorney fees is *999awarded on appeal when the defendant appeals, obtains no relief, and the appeal has necessitated more work on the part of the plaintiff's attorney, provided that the plaintiff requests such an increase. McKelvey v. City of Dequincy , 07-604, pp. 11-12 (La.App. 3 Cir. 11/14/07), 970 So.2d 682, 689 ; Pitcher v. Hydro-Kem Services, Inc. , 551 So.2d 736, 740 (La.App. 1 Cir.1989), writ denied , 553 So.2d 466 (La.1989). On appellate review, the plaintiff must answer the appeal to be awarded attorney fees; however, this matter is a writ application rather an appeal. There is no set procedure for seeking attorney fees when successfully defending against a writ filed in this Court. Here, the plaintiff, in his opposition to defendant's writ application before this Court, has sought attorney fees for work done in this matter and, in my view, should be awarded same. La. C.C.Pr. art. 2164.